DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mendelson (US 20120064855 A1) in view of Lee at al. (US 20170366937 A1).


configuring a WiFi radio controller of the mobile device with a WiFi service set identifier of a search detector;  configuring a Bluetooth connection configuration of a search detector ([0099] The mobile application will allow the mobile phone to enter into a beacon like mode to preserve the mobile phone battery as well as encoding user ID into the handset naming to recognize or identify the user again without the need for cellular communication or any other communication method, the emergency scanner, sensitive scanner--designed to pick up relatively weak signals coming from mobile phone handset, either cellular signal or Bluetooth Wi-Fi, pinpoint to the location and allow decoding the user ID to identify the victim/trapped person. [0146] the encoding is a done by the user when he setup the emergency application in the first time on his mobile phone 100. Therefore it is inherent that the mobile device is configured with WiFi SSID in order to communicate with the the emergency scanner, and the emergency scanner Bluetooth connection is configured to communicate with a mobile device);  
Mendelson does not expressly disclose for a mobile device in the sleep mode, directing the mobile device to exit the sleep mode upon a connection attempt to the Bluetooth radio from the search detector via the configured Bluetooth connection configuration; and upon receiving the connection attempt, causing the WiFi radio to attempt to connect to the configured WiFi service set identifier.
Lee, from the field of electronic mobile devices, teaches for a mobile device in the sleep mode, directing the mobile device to exit the sleep mode upon a connection attempt to the Bluetooth radio from the search detector via the configured Bluetooth connection configuration; and upon receiving the connection attempt, causing the WiFi radio to attempt to connect to the [0065] According to various exemplary embodiments, the communication module 182 may include a first communication module and a second communication module in accordance with a short-range communication scheme. Here, the first communication module may be associated with sensing the proximity of a peripheral device, and the second communication module may be associated with sharing data. According to one exemplary embodiment, the first communication module may support one communication scheme among a BLE scheme, a Bluetooth scheme, and an NFC scheme, and the second communication module may support a WiFi scheme. According to another exemplary embodiment, at least one communication module among the first communication module and the second communication module may maintain a sleep state, and the remaining communication module may maintain a wake-up state. For example, the first communication module may operate in the BLE scheme and check the proximity of a peripheral device and, according to the proximity of the peripheral device, the second communication module may wake up and transmit data to the peripheral device.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of claimed invention to include a mobile device having a sleep mode wherein a WiFi radio in the device is not powered and wherein a Bluetooth radio of the mobile device is receptive to a connection attempt; for a mobile device in the sleep mode, directing the mobile device to exit the low power mode upon a connection attempt from a to the Bluetooth radio via the configured Bluetooth connection configuration upon receiving the connection attempt, causing the mobile device to exit the sleep mode and the WiFi radio to power up and attempt to connect to the configured WiFi service set identifier as suggested by Lee in the system of Mendelson in order to as suggested in [0065]-[0066]).

Regarding claim 2, Mendelson in view of Lee discloses the processor enabled method of claim 1 wherein the method further comprises providing a user interface on a display of the mobile device, the user interface receiving user input directing the device to enable a rescue mode (Mendelson figs. 1 and 3 step 101; [0146] the encoding is a done by the user when he setup the emergency application in the first time on his mobile phone 100.).

Regarding claim 3, Mendelson discloses the processor enabled method of claim 1 wherein the sleep mode is enabled when the mobile device is inactive for a time period (Mendelson [0146] setup the emergency application in the first time on his mobile phone 100. The beacon mode 104, can be setup in interleave time and can be setup to include only part or few of the communication signal that can emit by the mobile phone, the beacon mode 104). 
 
Regarding claim 4, Mendelson in view of Lee discloses the processor enabled method of claim 3 wherein the method comprises providing a user interface allowing a user to modify the time period (Mendelson [0146] setup the emergency application in the first time on his mobile phone 100. The beacon mode 104, can be setup in interleave time and can be setup to include only part or few of the communication signal that can emit by the mobile phone, the beacon mode 104). 
 
Mendelson [0146] the procedure of scanning4life emergency application at the user mobile phone 100, by pressing on emergency key icon 101 the user initiate emergency/panic/help, as part of the emergency application an emergency ID is encode into the Bluetooth and or Wi-Fi and cell naming 102, the information is encode in a code that can be recognize and decode by the search and rescue team in case of emergency, such emergency ID 102, may contain also blood type or other important medical information that can assist help the user if need help in emergency, the encoding is a done by the user when he setup the emergency application in the first time on his mobile phone 100 using a template that will allow storing and encoding the emergency information only when the emergency application was trigger by the user.. 
 
Regarding claim 6, Mendelson in view of Lee discloses the processor enabled method of claim 5 wherein the method comprises transmitting the user registration information to the rescue agency (Mendelson [0146] the procedure of scanning4life emergency application at the user mobile phone 100, by pressing on emergency key icon 101 the user initiate emergency/panic/help, as part of the emergency application an emergency ID is encode into the Bluetooth and or Wi-Fi and cell naming 102, the information is encode in a code that can be recognize and decode by the search and rescue team in case of emergency, such emergency ID 102, may contain also blood type or other important medical information that can assist help the user if need help in emergency, the encoding is a done by the user when he setup the emergency application in the first time on his mobile phone 100 using a template that will allow storing and encoding the emergency information only when the emergency application was trigger by the user).

Allowable Subject Matter
Claims 7-11 and 14-20 are allowed.

Response to Arguments
Applicant's arguments filed 5/27/2021 regarding claims 1-7 have been fully considered but they are not persuasive.

Applicant arges that the prior art of record does not teach or suggest “a mobile device having a sleep mode wherein a WiFi radio in the device is not powered and wherein a Bluetooth radio of the mobile device is receptive to a connection attempt and a mobile device in the sleep mode, exiting a low power mode on a connection attempt from to Bluetooth radio”; however the examiner respectfully disagrees in view of the teachings of Lee.  Lee [0065] According to various exemplary embodiments, the communication module 182 may include a first communication module and a second communication module in accordance with a short-range communication scheme. Here, the first communication module may be associated with sensing the proximity of a peripheral device, and the second communication module may be associated with sharing data. According to one exemplary embodiment, the first communication module may support one communication scheme among a BLE scheme, a Bluetooth scheme, and an NFC scheme, and the second communication module may support a WiFi scheme. According to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838.  The examiner can normally be reached on M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684       


							/QUAN-ZHEN WANG/                                                                                    Supervisory Patent Examiner, Art Unit 2684